Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The most relevant prior art reference is Maling et al. (USPAT 9,102,517 B2, Reference of Record) as discussed in the office action mailed on 3/2/2021. However Maling et al. does not teach in regards to amended claims 1, 11 and 17, wherein a first air gap cavity is vertically over a location adjacent to a first side of the resonator, and a second air gap cavity is vertically over a location adjacent to a second side of the resonator, the second side opposite the first side. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1, 11 or 17, claims 2-10, 12-16 and 18-20 have also been determined to be novel and non-obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843     

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843